                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

     TINA MITCHAM, On Behalf of Herself                )
     and All Others Similarly Situated,                )
                                                       )         Civil Action No. 3:17-CV-703-CHB
            Plaintiff,                                 )
                                                       )
     v.                                                )            OPINION AND ORDER
                                                       )         CONDITIONALLY APPROVING
     INTREPID U.S.A., INC., et al.,                    )             216(b) SETTLEMENT
                                                       )
            Defendants.
                                          ***    ***       ***    ***
          Plaintiff Tina Mitcham (“Plaintiff”), individually and on behalf of similarly situated

individuals, and Defendants Intrepid U.S.A., Inc. and F.C. of Kentucky, Inc., d/b/a Intrepid USA

Healthcare Services (“Intrepid”or “Defendants,” collectively with Plaintiff, the “Parties”) have

reached a comprehensive settlement in this case. Before the Court are two related motions to

approve two settlements that resolve two separate claims. The Court will address each by

separate Opinion and Order. The instant Opinion and Order addresses the Parties’ Joint Motion

for Approval of Section 216(b) Settlement of this collective action arising under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 216(b). [R. 50; R. 51, Parties’ Mem. in Supp] For the

following reasons, the Court conditionally grants the Parties’ Section 216(b) Settlement,

pending the Parties’ briefing of attorneys’ fees, addressed more fully in the Court’s concurrent

Opinion and Order.

I.        Background

          On November 22, 2017, Plaintiff filed this action, seeking unpaid overtime pay owed

under the FLSA and under Kentucky state law, Ky. Rev. Stat. §§ 337.275, et seq. [R. 1, Compl.,

at ¶ 1] Plaintiff also brought this action under Fed. R. Civ. P. 23. Id. at ¶¶ 26-36. This portion of



                                                  -1-
the settlement only addresses individuals who opted into the FLSA collective action or are

otherwise named Plaintiffs.

       On April 18, 2018, the Parties moved for conditional certification and Court-approved

notice to putative class members pursuant to Section 216(b). [R. 24] The Court granted

conditional certification and Court supervised notice on May 30, 2018. [R. 32] The Court

conditionally certified the following collective class:

       All former and current non-exempt home health workers employed by Defendants
       in the position of Licensed Practical Nurse, Physical Therapist Assistant, Certified
       Occupational Therapy Assistant or Home Health Aid at any of defendants’
       Kentucky locations at any time within the period beginning three years prior to the
       filing date of this Stipulation to provide in home health care services to patients and
       who were paid on a fee per visit basis, but excluding any individual who entered
       into the settlement in the case, Paine et. al. v. Intrepid U.S.A., Inc., 3:14-CV-02005
       (M.D. Tenn. 2017).

Id. at ¶ 3. Following the close of the opt-in period, the Parties participated in mediation and

ultimately reached a settlement. [R. 47] The Parties then submitted a Joint Status Report and

Joint Motion to Set Schedule for Seeking Court Approval of Settlement. Id. The Court granted

the Parties’ motion and held a telephonic status conference to outline the schedule of settlement

briefing. [R. 48; R. 49]

       Pursuant to the Parties’ settlement agreement (the “Settlement Agreement”), Defendants

agree to pay the Section 216(b) Plaintiffs (the “Original Class Members”) an aggregate gross

amount of $23,000. [R. 51, Mem. in Supp., at p. 2; R. 51-1, Ex. 1, Settlement Agreement, at p. 9,

¶ 4.3] The Original Class Members consist of 8 individuals, including the Named Plaintiff, Tina

Mitcham, “who are current or former non-exempt home health workers at Intrepid in Kentucky (1)

who worked at any time since April 18, 2015; (2) whose pay was computed on a fee per visit

basis; and (3) who filed consents to join the present lawsuit brought by Named Plaintiff Tina

Mitcham.” Id. “Opt-In Plaintiffs” refers to the Opt-In Plaintiffs excluding the Named Plaintiff. Id.

                                                -2-
According to the Agreement, “[e]ach Opt-In Plaintiff’s payment is based on a determination of

overtime compensation calculated by including alleged unrecorded compensable travel time and

other alleged unrecorded work time, including time spent charting for patients outside of their in-

home visits.” Id. (citing [R. 51-2, Ex. 2, Dec. David Garrison, at ¶¶ 10, 12]). Plaintiff’s counsel

also seek a service award for Plaintiff Mitcham in the amount of $7,000 for her efforts in serving

as Named Plaintiff in this action. Id. at pp. 2-3.

        In exchange for Defendants payments, the Original Class Members agree to release

Defendant Intrepid and its related entities and persons “from claims for unpaid wages, penalties,

liquidated damages, costs, attorneys’ fees, and any other relief under the [FLSA], the Kentucky

Wages and Hours Act, KY. Rev. Stat. § 337.010 et seq., Ky. Rev. Stat. § 446.070 based on the

facts and allegations set forth in the Complaint in this action.” Id. In addition to the service fee,

Plaintiff’s counsel also requests attorneys’ fees and expenses in the total amount of $142,500 in

addition to the 216(b) Settlement Fund and the Rule 23 Settlement Fund. Id.

II.     Legal Standard

FLSA

        Plaintiff brought this case under Section 216(b) of the FLSA. [R. 1, Compl., at ¶¶ 3, 20-

25] “As a general rule, employees' claims under the FLSA are non-waivable and may not be

settled without supervision of either the Secretary of Labor or a district court.” Gentrup v.

Renovo Services, LLC, 2011 WL 2532922, at *2 (S.D. Ohio Jun. 24, 2011) (citing Lynn's Food

Stores, Inc. v. United States, 679 F.2d 1350, 1352–53 (11th Cir. 1982)). Accordingly, as with

the Plaintiff’s class action claims brought under Fed. R. Civ. P. 23, this action cannot be settled

without the Court’s approval. Thus, “[t]he Court's role in this situation is in many ways

comparable to, but in others quite distinguishable from, that of a court in a settlement of a class



                                                     -3-
action brought pursuant to Fed. R. Civ. P. 23, and derives from the special character of the

substantive labor rights involved.” Crawford v. Lexington-Fayette Urban Cty. Gov’t, No. CIV.

A. 06-299-JBC, 2008 WL 4724499, at *2 (E.D. Ky. Oct. 23, 2008) (quoting Collins v. Sanderson

Farms, Inc., 568 F.Supp.2d 714 (E.D. La. July 9, 2008)).

       To approve the Parties’ Settlement Agreement, the Court must conclude that it is a “fair,

reasonable, and adequate” resolution of a bona fide legal dispute. Int'l Union, United Auto,

Aerospace, and Agr. Implement Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 631 (6th

Cir. 2007) (discussing a class action settlement under Federal Rule of Civil Procedure 23);

Brittmon v. Upreach LLC, No. 2:17-CV-219, 2018 WL 7889855, at *1 (S.D. Ohio Nov. 8, 2018)

(same standard for reasonableness in Rule 23 settlements guides the Court’s review of FLSA

settlements). To aid the Court in its determination of whether the Settlement Agreement is fair,

reasonable, and adequate, the Sixth Circuit has identified six factors to consider: “(1) the risk of

fraud or collusion; (2) the complexity, expense, and likely duration of the litigation; (3) the

amount of discovery engaged in by the parties; (4) the likelihood of success on the merits; (5) the

opinions of class counsel and class representatives; (6) the reaction of absent class members; and

(7) the public interest. Id. (citing Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th

Cir. 1992)); Williams v. Vukovich, 720 F.2d 909, 922–23 (6th Cir.1983). “The Court may choose

to consider only those factors that are relevant to the settlement at hand and may weigh particular

factors according to the demands of the case.” Redington v. Goodyear Tire & Rubber Co., 2008

WL 3981461, at *11 (N.D. Ohio August 22, 2008) (citing Granada, 962 F.2d at 1205–06). The

Court will use some of these factors to guide its evaluation of whether the proposed settlement is

fair and reasonable.




                                                -4-
          In addition, the Court also must consider the reasonableness of the agreed upon

attorney’s fees. Under Section 216(b), an award of attorney fees to the prevailing party is

mandatory, “but the amount of the award is within the discretion of the judge.” Fegley v.

Higgins, 19 F.3d 1126, 1134–35 (6th Cir. 1994) (citing United Slate, Tile & Composition

Roofers, Damp and Waterproof Workers Ass'n, Local 307 v. G & M Roofing and Sheet Metal

Co., 732 F.2d 495, 501 (6th Cir. 1984)). Further, “[s]ince the FLSA does not discuss what

constitutes a reasonable fee, ‘[t]he determination of a reasonable fee must be reached through an

evaluation of a myriad of factors, all within the knowledge of the trial court, examined in light of

the congressional policy underlying the substantive portions of the statute providing for the

award of fees.’” Id. (quoting United Slate, 732 F.2d at 501). The Court must determine the

reasonableness of the fee, even when it is negotiated as part of a settlement agreement.

Thompson v. United Stone, LLC, No. 1: 140-CV-224, 2015 WL 8677988, at *2 (E.D. Tenn.

March 2, 2015) (citing Lliguichuzhca v. Cinema 60, LLC, 948 F.Supp.2d 362, 366 (S.D. N.Y.

2013)).

III.      Discussion

          The Court concludes that the Parties’ Settlement Agreement represents a “fair,

reasonable, and adequate” resolution of a bona fide legal dispute. Gen. Motors Corp., 497 F.3d at

631. This litigation introduced a question of whether the Defendants’ pay structure satisfied the

FLSA requirements as to Plaintiff and the Original Class Members, presenting a bona fide legal

dispute for the Court. The Court will address the relevant factors below in reaching its

conclusion of fairness, reasonableness, and adequateness.

1.        The Risk of Fraud or Collusion




                                                -5-
       The Court finds that the Parties’ Settlement Agreement does not indicate any suggestion

of fraud or collusion. The Settlement Agreement was conducted by arm’s length negotiations by

the Parties’ counsel, who engaged a private mediator to facilitate ongoing settlement discussions

with the Parties. [R. 51, Mem. in Supp., at pp. 7-8] Both Parties were represented by able

counsel and worked with the selected mediator even after the Parties’ mediation was

unsuccessful to achieve a settlement several weeks after. Id.

2.     The Complexity, Expense, and Likely Duration of Litigation

       The Parties advise the Court that absent the Settlement Agreement, Plaintiffs’ claims

would be “vigorously litigated through dispositive motions, Plaintiffs’ motion for Rule 23

certification, [Defendants’] motion for decertification, and trial.” Id. at p. 8. Further, the

litigation “would likely continue for several years.” Id. Therefore, both parties would likely

incur substantial additional legal fees and expenses absent settlement. Plaintiffs’ counsel

estimates that dispositive motion practice alone could incur as much as $400,000 in attorneys’

fees and costs. Given the complexities of the claims at issue, the extended duration of continued

litigation, settlement weighs heavily in favor of the Parties and judicial economy.

3.     The Amount of Discovery Engaged in by the Parties

       The Court is satisfied that the Settlement Agreement was reached after thorough

discovery between the Parties. Plaintiffs conducted a Rule 30(b)(6) deposition that focused on

numerous topics, including Intrepid’ s policies and pay practices regarding non-exempt home

health workers in Kentucky; any differences in pay between non-exempt home health workers in

Intrepid’s Kentucky offices; and how Intrepid’s payroll systems determined compensation for its

non-exempt home health workers in Kentucky. Id. at p. 9. The Parties’ Settlement Agreement




                                                 -6-
was also informed by “significant” written discovery and Plaintiffs’ counsel’s review of

hundreds of pages of documents related to Plaintiffs’ claims.

4.       The Opinions of Class Counsel and Class Representatives 1

         In presenting the Court with their Opinion on the Parties’ Settlement Agreement,

Plaintiffs’ counsel first advised the Court of their experience in collective action cases generally.

See Id. at p. 11. In their view, the Settlement Agreement affords the Original Class Members

and the future opt-out class with “significant and meaningful financial benefits.” Id. Further, this

settlement process was conducted with the Named Plaintiff’s involvement, who had meaningful

opportunity to participate at every stage. Both Class Counsel and the Named Plaintiff believe

this Settlement Agreement is a fair and reasonable outcome. Id. The Court notes that as the

Named Plaintiff, Ms. Mitcham’s opinion carries some weight, as it was her case that brought this

lawsuit and ultimately its resolution.

5.       The Public Interest

         “If the settlement reflects a reasonable compromise over issues actually disputed, such as

FLSA coverage or computation of back wages, a court may approve a settlement to “promote the

policy of encouraging settlement of litigation.” Crawford, 2008 WL 4724499, at *9 (citing

Lynn's Food Stores, Inc., 679 F.2d at 1353.) The Court favors settlement as the preferred means

of resolving litigation.

         Upon considering all the factors above, the Court concludes that on balance they weigh in

favor of approving the Parties’ Settlement Agreement. The Court finds that it is a fair and

reasonable settlement of a bona fide dispute.

B.       Attorneys’ Fees


1
  The Fourth factor, Plaintiff’s Likelihood of Success on the Merits, is not relevant to the settlement at hand, and so
the Court chooses not to consider it here. Redington, 2008 WL 3981461, at *11.

                                                         -7-
       The Court next turns to the reasonableness of the proposed attorneys’ fees in this matter.

In this case, Plaintiffs’ counsel asks the Court to find reasonable an award of $142,500. In

support, counsel advises the Court that its total attorneys’ fees and expenses actually incurred are

$159,940.31 in addition to the projected $20,000 in attorneys’ fees that will be incurred through

administration of the proposed settlement, but that the Settlement Agreement provides for

$142,500, representing an approximate $37,000 reduction. Id. The hourly rates charged by

Plaintiffs’ counsel ($485/hour for a Partner’s time, $285/hour for an Associate’s time, and

$150/hour for Professional Staff’s time) are consistent with market rates throughout Kentucky

and Tennessee (where Plaintiffs’ counsel is based). According to the Declaration of David W.

Garrison, Esq., Plaintiff’s Counsel would assess “the specific needs of the case and the skills,

talents, and experience of the attorneys and staff available to work on it” before making

assignments. [R. 51-2, Ex. 2, Decl. David W. Garrison, at ¶ 18] Still, counsel provides the Court

with no hours worked, no time sheets, and no other evidence, save the declarations of Plaintiffs’

attorneys, who attest that they’ve done considerable work during discovery to get this case

towards resolution. Moreover, they allege that despite the relatively small amount recovered for

the Original Class Members, it is still an excellent result. [R. 51, Mem. in Supp., at p 13]

Further, counsel alleges that there need be “no numeric relationship . . . between the amount of

economic losses recovered and the amount of fees recoverable.” Id. (citing Fegley v. Higging, 19

F.3d 1126, 1134-43)). That may be so. However, the Parties’ Settlement Agreement provides

for $23,000 in total wages and additional awards to those who joined the litigation pursuant to

Section 216(b). Id. at pp. 14-15. But the Court is not being asked to approve this Section 216(b)

Settlement in isolation. Instead, the Court must approve the entire settlement, reviewing the

reasonableness of attorneys’ fees in the context of the Rule 23 Class Settlement as well. As the



                                                -8-
Court has additional questions regarding the reasonableness of the fees against this unrepresented

class, the Court will conditionally approve the Section 216(b) Class Settlement pending further

briefing on this issue.

        Based on the above, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.      The Parties’ Joint Motion for Approval of Section 216(b) Settlement [R. 50] is

CONDITIONALLY GRANTED, pending resolution of the reasonableness of the proposed

attorneys’ fees.

        2.      The Attorney’s Fees requested as a part of the Parties’ Settlement Agreement [R.

50; R. 51] are taken under advisement pending further briefing announced in the Court’s

Concurrent Opinion and Order.

        This the 28th day of May, 2019.




cc:     Counsel of record




                                               -9-
